Citation Nr: 1218919	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  04-21 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder, claimed secondary to service-connected left foot tendon rupture, with acquired flat foot, status post surgical repair.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel

INTRODUCTION

The Veteran served on active duty from December 1994 to December 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran had a hearing before the Board in March 2007 and the transcript is of record.   

This claim was previously before the Board in December 2007, February 2009 and February 2011.  At those times, the Board remanded the claim for further development needed to help the Veteran substantiate the claim, to include affording her a VA examination.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT
 
The Veteran's right knee disorders, to include stain and patellofemoral syndrome, have not been medically attributed to any service-connected disability, to include her service-connected left foot disability, or any other incident of the Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disorder, to include as secondary to service-connected left foot disability, have not been met.  38 U.S.C.A. §§ 1110 and 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

VA's Duty to Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice requirements were met in this case by letters dated in January 2004, March 2006, and December 2007 followed by subsequent readjudication of the claim, most recently a March 2012 Supplemental Statement of the Case (SSOC).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.  

The Veteran was given appropriate VA examinations in August 2004, November 2010 and March 2011.  The March 2011 VA examiner further provided an addendum opinion in December 2011 to ensure all possible theories of recovery were considered.  Overall, the Board finds the examinations and opinions of records here are adequate because they are based on a thorough review of the Veteran's claims folder, a description of the Veteran's pertinent medical history, and thorough examination with appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Further examination or opinion is not needed because, at a minimum, there is no persuasive and competent evidence that the claimed conditions may be associated with the Veteran's military service.  This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and may proceed to consider the merits of the claims.  

Service Connection

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses of a right knee disorder.  Indeed, the Veteran does not claim she injured or otherwise incurred a right knee condition during her active military service.  Rather, she claims she developed a chronic right knee disorder due to overcompensating for her service-connected left foot disability.

Service connection may be established on a secondary basis for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder that is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  

During the course of this appeal, VA amended 38 C.F.R. § 3.310 (effective October 10, 2006), to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

The Veteran's service treatment records indicate she incurred a left foot injury in May 1996, which ultimately led to surgical intervention in January 1998.  She claims since service, she constantly shifts her weight to her right leg ultimately causing a chronic right knee disorder.

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

The Veteran first sought medical treatment for her right knee in May 2002, over three years after service.  At that time, the Veteran complained of a right knee "ache" with no recent trauma.  The Veteran indicated it was hard to bend her knee over the last two to three days, but x-rays were within normal limits at that time.

Her private podiatrist, Dr. Wokasien, indicated in a February 2004 statement that the Veteran had sought treatment for a painful right heel after twisting her right ankle in October 2003.  After a few treatment sessions through January 2004, the Veteran had minimal pain and Dr. Wokasien found no current right heel diagnosis.  

The Veteran was afforded a VA examination in August 2004 where x-rays were within normal limits.  The examiner diagnosed right knee sprain finding it "less likely than not" related to her left foot.

In November 2010, the Veteran was afforded another VA examination where the examiner diagnosed the Veteran with right knee strain "less likely than not" secondary to her left foot.  The 2010 examiner explained the Veteran developed right knee pain in 2001 due to her post-service job duties of bending and filing.  She sought medical treatment and her right knee condition improved after quadriceps strengthening exercises.  The one time complaint resulted in a diagnosis of patellofemoral syndrome of the right knee, but is not likely related to her left foot disability, but rather related to her repetitive motions of bending.

The Board most recently remanded the claim to afford the Veteran another VA examination and to ensure all possible theories of service connection were addressed by a medical opinion.  That is, the Veteran is entitled to service connection if her right knee disorder is (1) directly attributable to her military service; (2) caused by her service-connected left foot disability; or (3) permanently aggravated beyond the natural progression of the disorder by her service-connected left foot disability.  

The Veteran was afforded a new VA examination in March 2011 where the examiner noted the Veteran's complaints of right knee pain two to three times per month with locking episodes and worsened since the 2010 VA examination.  At that time, the examiner noted the Veteran's contentions that she feels her left foot plays a role in her right knee pain.  Specifically, the Veteran indicates she has a teaching job which required prolonged standing, lifting and carrying books.  During her teaching sessions, the Veteran claims she constantly shifts weight to her right side because of left foot pain.  She believes this shifting of weight caused or aggravated her right knee disorder.  

X-rays done at the time of the right knee were within normal limits.  The examiner, however, diagnosed the Veteran with chronic right knee strain opining the strain is "less likely than not" permanently aggravated by the left foot.  The examiner explained that strain is not a permanent disease and may experience "transient worsening" due to shifting weight, but not a permanent condition.  The examiner further noted that there is medical evidence the Veteran's right knee pain improves with treatment and with right leg strengthening exercises or with a change of activity.  

The March 2011 VA examiner provided an addendum opinion in December 2011 further addressing the Veteran's right knee.  The examiner opined that it is "not at least as likely as not" that the Veteran's right condition is directly attributable to her military service because service treatment records do not indicate any incident of right knee pain or trauma.  Indeed, the Veteran did not have right knee symptoms until 2001, over three years after her military service.  

The examiner further opined that "it is not at least as likely as not" that the Veteran's right knee condition was caused by her service-connected left foot tendon rupture with acquired flat foot, status post surgical repair.  The examiner explained that patellofemoral pain syndrome risk factors include biomechanical, overuse, weakness of quadriceps muscles, and ligamentous laxity.  In this case, the Veteran has a history of post-military overuse of her right knee where she had a job constantly bending and filing.  Indeed, the medical records confirm this is when she first complained of right knee pain.  Also significant, her right knee pain improved after completing quadriceps strengthening exercises.  Overall the medical evidence indicates the Veteran's right knee pain and diagnoses were caused by post-military factors.

Finally, the examiner reiterated that the Veteran's right knee disorder was not permanently aggravated by her service-connected left foot disability.  The examiner referenced the March 2011 opinion previously rendered, but emphasized once again the fact that the Veteran's right knee condition improved with exercise and strengthening of the quadriceps muscles, unrelated to her left foot disability. The examiner further stated, "the knee condition involves intrinsic knee abnormalities that are not caused or permanently aggravated by the opposite side foot condition."

The Board finds the medical evidence, examinations and opinions rendered persuasive.  The opinions rendered are based on a thorough physical examination and a complete review of the claims folder.  Also compelling, no medical professional has ever related the Veteran's left foot disability or any other incident of her military service to her current right knee condition.

The Board has considered the Veteran's statements and why she feels her left foot caused or aggravated her right knee disorder.  Indeed, the March 2011 VA examiner acknowledged the Veteran's reported history of shifting her weight to her right side due to left foot pain.  Even so, the examiner found it unlikely the left foot disability has anything to do with her current right knee disorder.

The Board also considered internet articles submitted by the Veteran, but found them not persuasive because they are merely generic texts not specific to the Veteran's fact pattern.  The Board notes such generic texts, which do not address the facts in this particular Veteran's own case, and with a sufficient degree of medical certainty, do not amount to competent medical evidence of causality.  Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The Board finds the medical evidence adequately addressed the Veteran's lay statements and fully explained opinions expressed with medical knowledge and experience.  Accordingly, the Board finds the medical opinions more persuasive than the Veteran's lay statements and generic medical articles submitted.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  

Accordingly, the Board concludes service connection of the right knee must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claims.  As such, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right knee disorder, claimed secondary to service-connected left foot tendon rupture, with acquired flat foot, status post surgical repair, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


